Citation Nr: 0721111	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  06-08 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In March 2007, the veteran testified at a Board hearing via 
videoconference from the Columbia RO before the undersigned 
Acting Veterans Law Judge. 


REMAND

The veteran claims that his service-connected PTSD disability 
has worsened since the time of his last VA examination in 
September 2005.  In January 2006, the veteran's psychologist, 
Dr. G., opined that the veteran should receive a higher 
disability rating due to the veteran's PTSD condition alone 
due to the fact that he is permanently unable to perform any 
job consistently.  A February 2007 letter from D.W. MD, 
indicated that the veteran is permanently and totally 
disabled secondary to his PTSD.  

With these statements from qualified healthcare providers, 
the veteran's claims of worsening symptomatology, and the 
length of time since the last VA examination, a new 
examination is indicated.  VA's duty to assist the veteran 
includes obtaining a thorough and contemporaneous examination 
where necessary to reach a decision on the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  See 
also Snuffer v. Gober, 10 Vet. App. 400 (1997).  

The Board notes that this matter is further complicated by 
the fact that in addition to his service-connected PTSD, the 
veteran has also been diagnosed major depression, which is 
not service-connected.  Medical records discussing 
psychiatric and/or mental symptomatology do not always 
clarify (to the extent this is even possible) which condition 
causes which symptom.  In the September 2005 VA examination, 
the examiner provided separate discussions regarding the 
veteran's PTSD and major depression, but only assigned one 
GAF score.  In a January 2006 letter, the veteran's doctor 
indicated that the veteran believed that his psychiatric 
symptoms were related to PTSD and not depression.  
  
The Board notes that VA may compensate the veteran only for 
service-connected disability.  However, the Board is 
precluded from differentiating between symptomatology 
attributed to a non service-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so.  Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  If possible, the examiner performing 
the new examination should differentiate symptoms due to 
service-connected problems from symptoms related to 
nonservice-related conditions.  

Prior to any examination, any outstanding records of 
pertinent treatment should be obtained and added to the 
record.  

As the matter is being remanded, the agency of original 
jurisdiction (AOJ) should ensure that the veteran has been 
provided with all notification with regard to his claims.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2006), to include notice in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  With the veteran's assistance, the RO 
or the AMC should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  If the RO or the AMC is 
unsuccessful in its efforts to obtain any 
such evidence, it should so inform the 
veteran and his representative and 
request them to submit the outstanding 
evidence.

3.  Then, the veteran should be afforded 
an examination by a psychiatrist or 
psychologist to determine the current 
degree of severity of the service-
connected PTSD.  The claims folder must 
be made available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.  

The examiner should identify all current 
manifestations of the service-connected 
psychiatric disability.

The examiner should also provide an 
opinion concerning the current degree of 
social and industrial impairment 
resulting from the service-connected 
psychiatric disability, to include 
whether it renders the veteran 
unemployable.  In addition, the examiner 
should provide a global assessment of 
functioning score with an explanation of 
the significance of the score assigned.

To the extent possible, the 
manifestations of the service-connected 
psychiatric disability should be 
distinguished from those of any other 
psychiatric disorder found to be present.  
In addition, the examiner should provide 
an opinion with respect to each 
additional acquired psychiatric disorder 
found to be present, if any, whether it 
represents a progression of the 
previously diagnosed PTSD or a separate 
disorder.  If it is determined to 
represent a separate disorder, the 
examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to service or was 
caused or chronically worsened by the 
veteran's PTSD.

In addition to an overall GAF score, the 
examiner should also assign a GAF score 
for the service-connected PTSD, 
independent of non-service-connected 
symptomatology.  If the symptomatology 
cannot be apportioned between the various 
psychiatric disabilities, the examiner 
should so indicate.  

4.  Then, the RO or the AMC should 
readjudicate the veteran's claim for 
increase.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case and an appropriate 
period of time for response.  The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).


